DETAILED ACTION
	This action is in response to the applicant’s reply filed on December 2, 2020. Claims 1-4, 6-14, and 16-22 are pending and addressed below. 

Response to Amendment
In response to the Applicant’s amendments of claims 4 and 14 to remove the recitation of “metals” and the cancellation of claims 5 and 15, the rejections of claims 4-6 and 14-15 under 35 USC 112(a) and 35 USC 112(b) have been withdrawn.
Claims 1, 4, 6, 12, 14, and 19 have been amended. Claims 5 and 15 are cancelled. Claims 1-4, 6-14, and 17-22 are pending and addressed below. 
The new grounds of rejection set forth below for claims 1-4, 6-14, and 17-22 [under 35 USC 102(a) (1) and 35 USC 103, for this particular situation] are necessitated by Applicant’s amendment filed on December 2, 2020. In particular, claims 1, 12, and 19 have been amended to include “wherein the reinforcing material is a fiber material selected from the group consisting of carbon fibers, carbon nanotubes, carbon black, graphene, fullerene, a plastic fiber, a glass fiber, a metal fiber, silica fibers, natural fibers, and any combination thereof”. For these reasons, the present action is properly made final.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 12-14, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claims 1-4, 6-14, and 17-22 have been fully considered but they are not persuasive. 
Regarding claims 1, 12, and 19, Applicants have argued that Frazier et al., US 2014/0190685 (hereinafter Frazier) fails to disclose a composite material that has a non-epoxy matrix material and is entirely non-metallic, as Frazier discloses the use of homogenous non-composites. While the Examiner par [0009], [0050]).  
Regarding claims 2-4, 6-11, 13-14, 16-18, and 20-22, the arguments as presented above with respect to claims 1, 12, and 19 are equally applicable to claims 2-4, 6-11, 13-14, 16-18, and 20-22.

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) of September 10, 2020 and December 23, 2020 have be considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 12-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphree et al., US 2013/0292123 (hereinafter Murphree).
Claim 1: Murpehee discloses a wellbore isolation device (degradable balls for downhole use, abstract
a component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (degradable balls for downhole use, abstract); 
wherein the component (degradable ball 300, 400, 500) comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment (compliant filler materials dispersed in an incompliant degradable polymer, par [0038]); and
 wherein the degradable non-metallic material is a composite material (including compliant filler materials dispersed in an incompliant degradable polymer, par [0038], and therefore a composite material)  comprising a non-epoxy matrix material (incompliant degradable polymer, such as PGA, par [0038], [0041]) and a reinforcing material (compliant filler materials, par [0038], [0042]); 
wherein the reinforcing material is a fiber material selected from the group consisting of carbon fibers, carbon nanotubes, carbon black, graphene, fullerene, a plastic fiber, a glass fiber, a metal fiber, silica fibers, natural fibers, and any combination thereof (rubber fibers, thermoplastic fibers, high density poly glass fibers, silica fibers, SDVB fibers, Teflon fibers, and carbon fibers, par [0042], [0064], [0067]).
Claim 12: Murphree discloses a method comprising: 
introducing a downhole tool (degradable ball 300, 400, 500) into a wellbore (degradable ball 300 is configured to flow through wellbore 302, abstract, par [0073]), 
wherein the downhole tool is a wellbore isolation device comprising at least one component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (degradable balls for downhole use, abstract);
 wherein the component comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment (compliant filler materials dispersed in an incompliant degradable polymer, par [0038]); and 
wherein the degradable non-metallic material is a composite material (including compliant filler materials dispersed in an incompliant degradable polymer, par [0038], and therefore a composite material)  comprising a non-epoxy matrix material (incompliant degradable polymer, such as PGA, par [0038], [0041]) and a reinforcing material (compliant filler materials, par [0038], [0042]
selected from the group consisting of carbon fibers, carbon nanotubes, carbon black, graphene, fullerene, a plastic fiber, a glass fiber, a metal fiber, silica fibers, natural fibers, and any combination thereof (rubber fibers, thermoplastic fibers, high density poly glass fibers, silica fibers, SDVB fibers, Teflon fibers, and carbon fibers, par [0042], [0064], [0067]);
anchoring the downhole tool within the wellbore at a target location (degradable ball 300 is configured to locate and land on baffle 312 within casing 304, Fig 3, par [0073]);
performing at least one downhole operation (seating the degradable ball in the reduces fluid flow through baffle 312 and defining upper and lower segments of the wellbore and treating the upper segment of the wellbore, par [0073]-[0074]), ; and 
degrading the degradable non-metallic material upon exposure to a wellbore environment (degradable balls may degrade in the wellbore and/or subterranean formation without the need for additional fluid, par [0082]).
Claim 19: Murphree discloses a system (see Fig 5A-5B) comprising: 
a conveyance connected to a service rig (assembly 514 is extended into the wellbore 502 on conveyance 526, par [0078]-[0079]) and extending through a surface into a wellbore in a subterranean formation; and 
a downhole tool (assembly 514) connected to the conveyance (526) and placed in the wellbore (wellbore 502) (see Fig 5A-5B, par [0078]-[0079]), wherein the downhole tool (514) is a wellbore isolation device (assembly 514 may include one or more packing elements 520 configured to expand and contact inner wall 528 of casing 504 upon proper actuation, par [0078]) comprising at least one component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (assembly 514 includes degradable ball 500, Fig 5A-5B, par [0078]-[0079]), 
wherein the component (degradable ball 500) comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment (compliant filler materials dispersed in an incompliant degradable polymer, par [0038]); and 
wherein the degradable non-metallic material is a composite material comprising a non-epoxy
wherein the degradable non-metallic material is a composite material (including compliant filler materials dispersed in an incompliant degradable polymer, par [0038], and therefore a composite material)  comprising a non-epoxy matrix material (incompliant degradable polymer, such as PGA, par [0038], [0041]) and a reinforcing material (compliant filler materials, par [0038], [0042]); 
wherein the reinforcing material is a fiber material selected from the group consisting of carbon fibers, carbon nanotubes, carbon black, graphene, fullerene, a plastic fiber, a glass fiber, a metal fiber, silica fibers, natural fibers, and any combination thereof (rubber fibers, thermoplastic fibers, high density poly glass fibers, silica fibers, SDVB fibers, Teflon fibers, and carbon fibers, par [0042], [0064], [0067]).
Claims 2, 13, and 20: Murphree discloses the matrix material comprises a polyurethane rubber; a polyester-based polyurethane rubber; a polyether-based polyurethane rubber; a thiol-based polymer; a thiol-epoxy polymer; a hyaluronic acid rubber; a polyhydroxobutyrate rubber; a polyester elastomer; a polyester amide elastomer; a starch-based resin; a polyethylene terephthalate polymer; a polyester thermoplastic; a polyglycolic acid polymer; a polylactic acid polymer; a polybutylene succinate polymer; a polyhydroxy alkanoic acid polymer; a polybutylene terephthalate polymer; a polysaccharide; chitin; chitosan; a protein; an aliphatic polyester; poly(p-caprolactone); a poly(hydroxybutyrate); poly(ethyleneoxide); poly(phenyllactide); a poly(amino acid); a poly(orthoester); polyphosphazene; a polylactide; a polyglycolide; a poly(anhydride); a polyepichlorohydrin; a copolymer of ethylene oxide/polyepichlorohydrin; a terpolymer of epichlorohydrin/ethylene oxide/allyl glycidyl ether; copolymers thereof, terpolymers thereof; or any combination thereof (incompliant degradable polymers, see par [0091]).
Claims 4 and 14: Murphree discloses further comprising a second reinforcing material that is a particulate material selected from the group consisting of organophilic clay, silica flour,metal oxide, silicates, aluminosilicates, carbon, sand, bauxite, ceramic materials, silicon carbide, alumina, glass materials, polymer materials, polytetrafluoroethylene materials, nut shell pieces, cured resinous particulates comprising nut shell pieces, seed shell pieces, cured resinous particulates comprising seed shell pieces, fruit pit pieces, cured resinous particulates comprising fruit pit pieces, wood, minerals, composite particulates, and any combination thereof (suitable filler materials, par [0061]-[0067], each of embodiments A and B may have anyone of the  following elements in an combination, par [0091]-[0092]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-9, 12-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al., US2014/0190685 (hereinafter Frazier) in view Murphree et al., US 2013/0292123 (hereinafter Murphree).
Claim 1: Frazier discloses a wellbore isolation device (cement retainer 200 with degradable frac ball 110) comprising: 
a component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (degradable frac ball 110, cement retainer 200 made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, par [0071], degradable PGA wiper 14f, par [0081]); 
wherein the component comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment (cement retainer 200 made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, par [0071], degradable material may be polyglycolic acid (PGA), which is non-metallic, par [0071]-[0075], frac balls 110 are degradable, par [0016], [0071]-[0075]); and 
wherein the degradable non-metallic material is a material comprising a non-epoxy matrix material (degradable material may be non-metallic, homogenous, and may be polyglycolic acid or any other suitable degradable material, par [0167]) and
Frazier fails to disclose the degradable, non-metallic material is a composite material including a reinforcing material.
Murphree discloses a wellbore isolation device that includes a degradable component (degradable ball 300, 400, 500). The degradable component (300, 400, 500) is a composite which includes a matrix material (incompliant material) reinforced with a filler including rubber fibers, thermoplastic fibers, high density poly glass fibers, silica fibers, SDVB fibers, Teflon fibers, and carbon fibers (par [0042], [0064], [0067]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the degradable, non-metallic material of Frazier to include a reinforcing material as disclosed by Murphree, thereby creating a composite material with a non-epoxy matrix material and a reinforcing material, as this modification would have provided reinforcement of the degradable, non-metallic material thereby increasing the strength needed to withstand applied pressure differentials and mitigate breaking of cracking of the degradable ball during seating (Murphree, par [0038]).
Claim 12: Frazier discloses method comprising:
introducing a downhole tool into a wellbore (cement retainer 200 with degradable frac ball 110), wherein the downhole tool (200/110) is a wellbore isolation device comprising at least one component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (degradable frac ball 110, cement retainer 200 made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, par [0071], degradable PGA wiper 14f, par [0081]);; 
wherein the component comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment (an element is degradable if, when exposed to a downhole fluid having a temperature greater than 150°F it degrades, par [0067], degradable material may be non-metallic, homogenous, and may be polyglycolic acid or any other suitable degradable material, par [0167]); and 
wherein the degradable non-metallic material is a composite material comprising a non-epoxy matrix material (degradable material may be non-metallic, and may be polyglycolic acid or any other suitable degradable material, par [0167]);  and 
anchoring the downhole tool within the wellbore at a target location (running bottom hole assembly including isolation device into the wellbore, par [0013]-[0016], cement retainer 200 is set in the wellbore using conventional setting techniques, par [0037]); 
performing at least one downhole operation (fracking and perforating, par [0013], once cement retainer 200 is set fluid can be pumped down the workstring, par [0075]
degrading the degradable non-metallic material upon exposure to a wellbore environment (degradable element breaking down at downhole heat and pressure and when exposed to downhole fluid, par [0013], [0068], [0075]).
Frazier fails to disclose the degradable, non-metallic material is a composite material including a reinforcing material.
Murphree discloses a wellbore isolation device that includes a degradable component (degradable ball 300, 400, 500). The degradable component (300, 400, 500) is a composite which includes a matrix material (incompliant material) reinforced with a filler including rubber fibers, thermoplastic fibers, high density poly glass fibers, silica fibers, SDVB fibers, Teflon fibers, and carbon fibers (par [0042], [0064], [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the degradable, non-metallic material of Frazier to include a reinforcing material as disclosed by Murphree, thereby creating a composite material with a non-epoxy matrix material and a reinforcing material, as this modification would have provided reinforcement of the degradable, non-metallic material thereby increasing the strength needed to withstand applied pressure differentials and mitigate breaking of cracking of the degradable ball during seating (Murphree, par [0038]).
Claim 19: Frazier discloses a system comprising: 
a conveyance connected to a service rig (on a wire line or coil tubing used in conventional setting tools, par [0073]) and extending through a surface into a wellbore in a subterranean formation (see Fig 20, par [0013], [0042], [0149]); and 
a downhole tool (cement retainer 200) connected to the conveyance (cement retainer 200 can be set on a wire line or coil tubing, par [0073]) and placed in the wellbore (Fig 20, par [0073]) wherein the downhole tool is a wellbore isolation device (200) comprising at least one component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (tool may have one or a plurality of structural members made from a degradable material, cement retainer made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, end element 8a, shoe nut 10a, etc. par [0071], degradable PGA 4f, par [0081]) wherein the component comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment; and 
wherein the component comprises a degradable non-metallic material that degrades upon exposure to a wellbore environment (cement retainer 200 made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, par [0071], degradable material may be polyglycolic acid (PGA), which is non-metallic, par [0071]-[0075], frac balls 110 are degradable, par [0016], [0071]-[0075]); and 
wherein the degradable non-metallic material is a material comprising a non-epoxy matrix material (degradable material may be non-metallic, and may be polyglycolic acid or any other suitable degradable material, par [0167]).
Frazier fails to disclose the degradable, non-metallic material is a composite material including a reinforcing material.
Murphree discloses a wellbore isolation device that includes a degradable component (degradable ball 300, 400, 500). The degradable component (300, 400, 500) is a composite which includes a matrix material (incompliant material) reinforced with a filler including rubber fibers, thermoplastic fibers, high density poly glass fibers, silica fibers, SDVB fibers, Teflon fibers, and carbon fibers (par [0042], [0064], [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the degradable, non-metallic material of Frazier to include a reinforcing material as disclosed by Murphree, thereby creating a composite material with a non-epoxy matrix material and a reinforcing material, as this modification would have provided reinforcement of the degradable, non-metallic material thereby increasing the strength needed to withstand applied pressure differentials and mitigate breaking of cracking of the degradable ball during seating (Murphree, par [0038]).
Claims 2, 13, and 20: Frazier, as modified by Murphree, discloses the matrix material  (degradable material may be non-metallic, homogenous, and may be polyglycolic acid or any other suitable degradable material) comprises a polyurethane rubber; a polyester-based polyurethane rubber; a polyether-based polyurethane rubber; a thiol-based polymer; a thiol-epoxy polymer; a hyaluronic acid rubber; a polyhydroxobutyrate rubber; a polyester elastomer; a polyester amide elastomer; a starch-based resin; a polyethylene terephthalate polymer; a polyester thermoplastic; a polyglycolic acid polymer; Fig 2, par [0068], [0072], [0075]).
Claim 3: Frazier, as modified by Murphree, discloses the matrix material is an elastomer (Frazier, degradable elastomeric element 1500, Fig 21A, par [0043], [0078], [0156]-[0157], claim 4).
Claims 4 and 14: Frazier, as modified by Murphree, discloses further comprising a second reinforcing material that is a particulate material selected from the group consisting of organophilic clay, silica flour, metals, metal oxide, silicates, aluminosilicates, carbon, sand, bauxite, ceramic materials, silicon carbide, alumina, glass materials, polymer materials, polytetrafluoroethylene materials, nut shell pieces, cured resinous particulates comprising nut shell pieces, seed shell pieces, cured resinous particulates comprising seed shell pieces, fruit pit pieces, cured resinous particulates comprising fruit pit pieces, wood, minerals, composite particulates, and any combination thereof (Murphree, suitable filler materials, par [0061]-[0067], each of embodiments A and B may have anyone of the  following elements in an combination, par [0091]-[0092]).
Claims 7, 16, and 21: Frazier, as modified by Marya, discloses the component is a first component (Frazier, cement retainer 200 made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, par [0071]) and wherein the wellbore isolation device (cement retainer 200) comprises a second component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Frazier, tool may have one or a plurality of structural members made from a degradable material, cement retainer made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, end element 8a, shoe nut 10a, etc. par [0071], degradable PGA wiper 14f, par [0081]); wherein the second component comprises a degradable metal material (Frazier, tool may have one or a plurality of structural  made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, end element 8a, shoe nut 10a, etc. par [0071], degradable PGA wiper 14f, Fig 2, par [0081], some elements of the cement retainer 220 are degradable and include a low metallic composite material, par [0068], [0071]-[0072]).
Claim 8: Frazier, as modified by Murphree, discloses the component is a first component (Frazier, cement retainer 200 made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, par [0071]) and wherein the wellbore isolation device (200) comprises a second component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Frazier, tool may have one or a plurality of structural members made from a degradable material, cement retainer made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, end element 8a, shoe nut 10a, etc. par [0071], degradable PGA wiper 14f, par [0081]); 
wherein the second component comprises a degradable metal material (Frazier, some elements of the cement retainer 220 are a degradable and include a low metallic composite material, par [0068], [0071]-[0072]);
 wherein the wellbore isolation device comprises a third component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Frazier, tool may have one or a plurality of structural members made from a degradable material, cement retainer made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, end element 8a, shoe nut 10a, etc. par [0071], degradable PGA wiper 14f, par [0081]); 
wherein the third component comprises a degradable elastomer (Frazier, end element 8a and center element 9a are both degradable elastomers, par [0071]).
Frazier is silent as to the first, second and third components being of different degradable materials.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first, second, and third components of Frazier and Mayra, to be composed of different degradable materials, as Frazier discloses that some elements of the cement retainer (200) are par [0167]) and has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Claims 9, 17, and 22: Frazier, as modified by Marya, discloses the component is a first component and wherein the wellbore isolation device (200) comprises a second component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Frazier, tool may have one or a plurality of structural members made from a degradable material, cement retainer made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, end element 8a, shoe nut 10a, etc. par [0071], degradable PGA wiper 14f, par [0081]);
wherein the degradable non-metallic material is a first degradable non-metallic material (Frazier, degradable material may be non-metallic and may be polyglycolic acid or any other suitable degradable material, par [0167]); 
wherein the second component comprises a second degradable non-metallic material (Frazier, degradable material may be non-metallic, homogenous, and may be polyglycolic acid or any other suitable degradable material, par [0167]); 
wherein the second degradable non-metallic material is a non-composite (homogenous) material (Frazier, degradable material may be non-metallic, homogenous, and may be polyglycolic acid or any other suitable degradable material, par [0167]).
Frazier and Murphree, are silent as to the first and second components being of different degradable materials.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first and second components of Frazier and Murphree, to be composed of different degradable materials, as Frazier discloses that some elements of the cement retainer (200) are degradable and may be non-metallic, homogenous, and may be polyglycolic acid or any other suitable degradable material (Frazier, par [0167]) and has been held by the courts that selection of a prior art .

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Murphree as applied to claims 1 and 12, and further in view O’Malley, US 2013/0213665 (hereinafter O'Malley).
Claims 10 and 18: Frazier, as modified by Murphree, discloses the component is a first component (Frazier, cement retainer 200 made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, par [0071]) and wherein the wellbore isolation device (cement retainer 200) comprises a second component selected from the group consisting of a mandrel, a packer element, a sealing ball, a wedge, a slip, a mule shoe, a wiper element, a wiper body, and any combination thereof (Frazier, tool may have one or a plurality of structural members made from a degradable material, cement retainer made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, end element 8a, shoe nut 10a, etc. par [0071], degradable PGA wiper 14f, par [0081]); wherein the second component comprises a degradable material (Frazier, tool may have one or a plurality of structural members made from a degradable material, cement retainer made include a degradable mandrel 1a, slip 6a, backup cone 7a, center element 9a, end element 8a, shoe nut 10a, etc. par [0071], degradable PGA wiper 14f, Fig 2, par [0081], some elements of the cement retainer 220 are degradable and include a low metallic composite material, par [0068], [0071]-[0072]).
Frazier, as modify by Murphree, fails to disclose wherein the second component comprises a degradable glass material.
O’Malley discloses the use of fibers made from water soluble glass for use in downhole tools.  The fibers may be used in as reinforcing fibers in composite materials used in disposable devices in downhole structures, such as bridge plugs (par [0021]).  The disposable device may be designed to degrade over a time period to allow the water-soluble reinforced material to the water to hasten the destruction of such device (par [0021]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the second component of Frazier and Murphree include a degradable glass material as disclosed by O’Malley, as the inclusion of such a material in the second component would have provided a reinforcement to the second component (O’Malley, par [0021]). 

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Murphree as applied to claim 1, and further in view of Okura et al., US 2016/0312111 (hereinafter Okura). 
Claim 6: Frazier, as modified by Murphree, are silent as to the fiber has a length-to-diameter ratio in excess of 5:1.
Okura discloses a downhole tool with glass fiber reinforced coating. The coating includes glass fiber having a diameter of 10µm and a fiber length of 3mm (as calculated length-to-diameter ration is 300:1, par [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the fibers of Frazier and Murphree to include fibers having a length-to-diameter as disclosed by Okura, as the need to for a reinforcing material would have lead one skilled in the art to choose an appropriate reinforcing material, such as the glass fibers as disclosed by Okura. Therefore, choosing the appropriate glass fiber as disclosed by Okura would merely be a simple substitution of one known element for another would obtain the predictable result of providing reinforcement to the matrix material, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, Okura discloses that short fibers are preferable as reinforcing materials (par [0065]).
Claim 11: Frazier, as modified by Murphree, discloses the non-epoxy matrix material comprises polyglycolic acid (degradable material may be polyglycolic acid (PGA), par [0071]-[0075]).
Frazier, as modified by Murphree, are silent as to the reinforcing material comprises a glass fiber having a length of about two inches or less.
Okura discloses a downhole tool with glass fiber reinforced coating. The coating includes glass fiber having a diameter of 10µm and a fiber length of 3mm (par [0065]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the reinforcing material of Frazier and Marya include glass fiber having a length of less than about two inches as disclosed by Okura, as the need to for a reinforcing material would have lead one skilled in the art to choose an appropriate reinforcing material, such as the glass fibers as disclosed by Okura. Therefore, choosing the appropriate glass fiber as disclosed by Okura would merely be a simple substitution of one known element for another would obtain the predictable result of providing reinforcement to the matrix material, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Conclusion
Claims 1-4, 6-14, 16-22 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676